Citation Nr: 0302021	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  94-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident in March 1983, 
to include fracture of the left wrist, back injury, 
disabilities of the right leg and foot, and deviated septum.

2.  Entitlement to service connection for residuals of Agent 
Orange exposure to include hernias, colostomy and colon 
resection, blood in stool, pharyngeal seals, and hiatal 
hernia.


REPRESENTATION

Veteran represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970 and as a member of the Army Reserve from 1977 to 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The Board remanded this case to the RO for additional 
development in March 1998 and February 2000.

The Board notes that additional issues to include entitlement 
to service connection for PTSD and diabetes were placed on 
appeal in 2001.  In an April 2002 decision, the RO granted 
service connection for PTSD and diabetes mellitus.  In an 
April 2002 signed statement, the veteran indicated that he 
was satisfied with the decision as to these two issues and 
withdrew the issues of service connection for PTSD and 
diabetes mellitus.

REMAND

The Board notes that the veteran had a hearing before a 
Member of the Board in December 1997.  The Board Member who 
held this hearing is no longer employed at the Board.  Thus, 
the veteran is entitled to a new hearing.  Subsequently, the 
veteran, in his August 2001 VA Form 9 requested a hearing 
before a Member of the Board sitting at the RO (i.e., Travel 
Board hearing).  In additional statements in January and 
February 2002, the veteran's attorney continued to request a 
Travel Board hearing.  The RO has not yet scheduled such a 
hearing, and it should do so.  38 U.S.C.A. § 7107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


